Per Curiam. This claim allegedly arising out of the death of a policeman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1977. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney general; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the Court on October 24, 1978, the Court finds that: 1. The Claimant, Mary McGann, is the widow of the decedent, and in the absence of a designation of beneficiary, is the person entitled to receive benefits pursuant to the Act; 2. The decedent, Patrick McGann, Jr., was a Lieutenant, employed by the Chicago Police Department, and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on July 13, 1977. He was 54 years of age; 3. On said date, at approximately 10:30 p.m., Lt. McGann was stricken with a heart attack while driving his police car from the scene of a reported “burglary in progress,” where Lt. McGann had assisted in the apprehension of four youths atop a commercial building. The death certificate recited the immediate cause of death as “severe coronary atherosclerosis,” and Lt. McGann was pronounced dead at 11:12 p.m., the same date at the hospital to which he had been taken immediately after being stricken; 4. Lieutenant McGann was killed in the line of duty as defined in Section 2(e) of the Act; 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered, by reason of the foregoing, that the sum of $20,000.00 be paid to Mary McGann, as widow and designated beneficiary of the deceased policeman, Patrick McGann, Jr.